 Case 2:20-cv-12305-JMV-JBC Document 2 Filed 09/03/20 Page 1 of 2 PageID: 72




 Jonathan Short
 Omar Bareentto
 McCARTER & ENGLISH, LLP
 Four Gateway Center
 100 Mulberry Street
 Newark, New Jersey 07102
 973-622-4444

 Mark D. Giarratana (pro hac vice)
 Kevin L. Reiner (pro hac vice)
 McCARTER & ENGLISH LLP
 City Place I
 185 Asylum Street
 Hartford, CT 06103
 860-275-6700

 Counsel for Plaintiff QuantifiCare, Inc.

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

                                              :
QUANTIFICARE, INC.,                           :   Civil Action No.
                                              :
                      Plaintiff,              :
                                              :
         v.                                   :   CORPORATE DISCLOSURE STATEMENT
                                              :   OF PLAINTIFF QUANTIFICARE, INC.
CANFIELD SCIENTIFIC, INC.,                    :
                                              :
                      Defendant.              :
                                              :   JURY TRIAL DEMANDED
                                              :

        Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff QuantifiCare, Inc. states that

QuantifiCare S.A. is a parent company of QuantifiCare, Inc., and that no publicly held company

owns 10% or more of QuantifiCare, Inc. or QuantifiCare S.A.




ME1 34096778v.1
 Case 2:20-cv-12305-JMV-JBC Document 2 Filed 09/03/20 Page 2 of 2 PageID: 73




                                   Respectfully submitted,

                                   MCCARTER & ENGLISH, LLP


Dated: September 3, 2020           /s/ Jonathan Short
                                   Jonathan Short
                                   Omar Bareentto
                                   Four Gateway Center
                                   100 Mulberry Street
                                   Newark, New Jersey 07102
                                   973-622-4444

                                   Mark D. Giarratana (pro hac vice)
                                   Kevin L. Reiner (pro hac vice)
                                   McCARTER & ENGLISH, LLP
                                   CityPlace I
                                   185 Asylum Street
                                   Hartford, CT 06103
                                   860-275-6700

                                   Counsel for Plaintiff QuantifiCare, Inc.




                                      2

ME1 34096778v.1
